Per Curiam.

The issues presented for consideration in this matter concern the extent to which appellee school board was required to provide *265notice of nonrenewal of employment to appellant and the consequences resulting from the failure to provide such notice. Resolution of these issues requires, as an initial matter, consideration of the notice provisions of R.C. 3319.11. It provides in relevant part:
“Any teacher employed under a limited contract, and not eligible to be considered for a continuing contract, is, at the expiration of such limited contract, deemed re-employed under the provisions of this section at the same salary plus any increment provided by the salary schedule unless the employing board, acting on the superintendent’s recommendation as to whether or not the teacher should be re-employed, gives such teacher written notice of its intention not to re-employ him on or before the thirtieth day of April. Such teacher is presumed to have accepted such employment unless he notifies the board in writing to the contrary on or before the first day of June, and a written contract for the succeeding school year shall be executed accordingly. The failure of the parties to execute a written contract shall not void the automatic re-employment of such teacher.
“The failure of a superintendent of schools to make a recommendation to the board of education under any of the conditions set forth in this section, or the failure of the board of education to give such teacher a written notice pursuant to this section shall not prejudice or prevent a teacher from being deemed re-employed under either a limited or continuing contract as the case may be under the provisions of this section.”
In Crawford v. Bd. of Edn. (1983), 6 Ohio St. 3d 324, this court had occasion to consider the applicability of R.C. 3319.11 to substitute teacher contracts. We concluded at 326-327: “The contract of a substitute teacher is not a contract in addition to a continuing or limited contract. Having a term of less than five years, it is a limited contract.* * *”
Appellees argue that, notwithstanding the provisions of R.C. 3319.11 and our holding in Crawford, supra, R.C. 3319.10 effectively removes substitute teachers from the class of individuals entitled to notice of nonrenewal of employment under R.C. 3319.11. R.C. 3319.10 provides:
“Teachers may be employed as substitute teachers for terms not to exceed one year for assignment as services are needed to take the place of regular teachers absent on account of illness or on leaves of absence or to fill temporarily positions created by emergencies; such assignment to be subject to termination when such services no longer are needed.
“A teacher employed as a substitute with an assignment to one specific teaching position shall after sixty days of service be granted sick leave, visiting days, and other local privileges granted to regular teachers including a salary not less than the minimum salary on the current adopted salary schedule.
“A teacher employed as a substitute for one hundred twenty days or more during a school year and re-employed for or assigned to a specific teaching position for the succeeding year shall receive a contract as a regular teacher if he meets the local educational requirements for the employment of regular teachers.
*266“Teachers employed as substitutes on a casual or day-to-day basis shall not be entitled to the notice of nonre-employment prescribed in section 3319.11 of the Revised Code, but boards of education may grant such teachers sick leave and other local privileges and cumulate such service in determining seniority.”
It is significant that R.C. 3319.10 does not, by its terms, exclude all substitute teachers from the notice protections afforded by R.C. 3319.11. Rather, R.C. 3319.10 refers to “[t]eachers employed as substitutes on a casual or day-to-day basis * * *.” “[C]asual or day-to-day” substitute teachers are not defined in R.C. Chapter 3319. However, it is evident that use of the qualifier was intended by the legislature to distinguish between types of substitute teachers. Otherwise, there would be no necessity to modify the phrase “teachers employed as substitutes.”
R.C. 3319.10 provides in part that substitutes are subject to termination when their services are no longer needed. While this language could be interpreted to preclude all substitute teachers from the protections contained in the notice requirement of R.C. 3319.11, the remedial nature of R.C. Chapter 3319 dictates that it be construed liberally in favor of the parties it is designed to protect. R.C. 1.11.
Accordingly, R.C. 3319.11 requires that notice of nonrenewal be given where a teacher is a long-term substitute. Failure to provide such notice will result in the automatic re-employment of the teacher involved.
The foregoing interpretation of R.C. 3319.10 does not in any manner adversely affect the ability of school boards to terminate the employment of substitute teachers when it is determined that their services are no longer necessary. Rather, it merely requires that individuals employed as substitute teachers pursuant to a limited contract be given notice of their impending termination. The flexibility of school boards to hire substitute teachers as needed remains unimpaired.
Irrespective of the previous determination, it is the contention of ap-pellees that appellant was a casual or day-to-day substitute teacher of the type excluded from the notice requirements of R.C. 3319.11. It is undisputed that appellant was employed during the 1984-1985 school year for clearly defined periods to replace specific individuals. Unlike substitute teachers employed on a casual basis, his classroom assignments did not vary day by day. Moreover, appellant was not paid on a per diem basis but, instead, was compensated according to the regular teachers’ pay schedule during the periods in question. Upon these facts, it is evident that appellant was a long-term substitute teacher entitled to notice pursuant to R.C. 3319.11.
Appellees admit that appellant was not given express notice that his contract as a substitute teacher would not be renewed. Appellant argues that the failure of appellees to provide him with notice of the termination of his substitute contract entitled him to re-employment as a regular teacher for the 1985-1986 school year. This argument is without merit. *267R.C. 3319.10 provides that a substitute teacher is entitled to receive a contract as a regular teacher only if he:
1. Is employed as a substitute for one hundred twenty days or more during the school year,
2. Is re-employed for or assigned to a specific teaching position for the succeeding year, and
3. Meets the local education requirements for the employment of regular teachers.
Consequently, entitlement to re-employment pursuant to R.C. 3319.11 does not confer upon the teacher an increase in status but merely provides for retention of his current position.
Appellant further argues that he is entitled to renewal of his supplemental contract to coach track because he was not given notice of nonrenewal.1 We agree. In Tate v. Westerville Bd. of Edn. (1983), 4 Ohio St. 3d 206, this court held that a teacher is entitled to notice of nonrenewal of a supplemental contract.
Accordingly, the judgment of the court of appeals is reversed and the writ is allowed.

Judgment reversed and writ allowed.

Celebrezze, C.J., Sweeney and C. Brown, JJ., concur.
Douglas, J., concurs in judgment only.
Locher, Holmes and Wright, JJ., dissent.

 The only fact arguably in dispute is whether the school board gave appellant notice of the nonrenewal of his coaching job for junior high school track. Appellant’s complaint alleged that no notice was given and that allegation was denied in appellees’ answer. However, throughout these proceedings, appellees have not attempted to demonstrate that such notice was given, but argue only that it was not required.